DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “configurable below” in line 8 of the claim is unclear as to what element is being referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannesson et al. (US 2015/0259066).

In re. claim 3, Johannesson teaches quadcopter according to claim 1, further comprising a quadrilateral set of legs (906) (fig. 1), each leg attaching to said housing against respective said extension (fig. 4) for said stowage (fig. 2) and underneath said housing for said deployment (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 106240824) in view of Johannesson.

In re. claim 1, Cui teaches a modular copter for vertical flight, said copter comprising: a housing (1) (fig. 1) for containing flight control (main controller) and sensor equipment (antenna 
Cui fails to disclose the copter is a quadcopter with a quadrilateral set of extensions and arms, and the motor is an electric motor with a speed controller.
Johannesson teaches a quadcopter with a quadrilateral set of extensions and arms, and the motor is an electric motor with a speed controller (as stated above).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cui to incorporate the teachings of Johannesson to have the copter as a quadcopter with a quadrilateral set of extensions and arms, and the motor as an electric motor with a speed controller, for the purpose of applying the convenient storage technique to quadcopters having electric motors with speed controllers.
In re. claim 2, Cui as modified by Johannesson (see Cui) teach the quadcopter according to claim 1, wherein each said arm includes a proximal segment (innermost arm (19)) that connects to said hinge (5) (fig. 2), an elbow (24) that connects to said proximal segment and pitches outward and downward in relation to said orientation (figs. 3-2), and a distal segment (intermediate arm (19)) that connects to said elbow, and said distal segment folds against said proximal segment for said stowage and unfolds outward by said elbow for said deployment (figs. 3-2).

Conclusion
See PTO-892.
In particular, Li et al. (CN 108545170) teaches a motor supporting arm (202, 203) with a hinge (204) adjacent housing (101) (fig. 6) and an elbow (204) adjacent motor (302) (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647